Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.

Claim Rejections – 35 USC § 112
2.	The previous rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to amended claims filed on 12/18/2020.

Response to Arguments
3.	Applicant’s arguments regarding the claims have been fully considered but they are not persuasive.
	The Applicant argues that the device disclosed within the Kim reference is not configured to interact with a subject other than the owner of the mobile phone, specifically that Kim does not disclose performing specific imaging operations based on 
	Also, it is noted that the Applicant argues that there is no suggestion or motivation to make the proposed modification by combining the Kim and Sutherland references.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Kim reference discloses all claimed subject matter except that the audio-visual perception system controls a robot for interaction with a subject which Sutherland obviates by fully disclosing attaching a third-party smartphone to a robot and at that 

16  Claim Rejections – 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 5-11, 13-14, 17-20 are rejected under 35 U.S.C 103 as being unpatentable over Kim (US PGPub 2017/0026582) [hereafter Kim] in view of Sutherland (US PGPub 2014/0009561) [hereafter Sutherland].

5.	As to claim 1, Kim discloses an audio-visual perception system (components contained within mobile terminal as shown in Figures 1-2), comprising an audio perception component (microphone 122) configured to receive, and to convert into audio signals, sounds from a subject (subject being photographed such as shown in Figure 14), a visual perception component (camera 121) configured to receive, and to convert into visual signals, images of the subject, and a processing and control circuit (controller 180) communicatively coupled to each of the audio perception component and the visual perception component, wherein the visual perception component is a first perception component (camera 121) having more than one working mode, the processing and control circuit is configured to control the first perception component to 
	It is however noted that Kim fails to particularly disclose the audio-visual perception system is configured as a robot control unit to control a robot for interaction with the subject.
	On the other hand, Sutherland discloses an audio-visual perception system (third party smartphone 10 as shown in Figures 2-3 and 7) configured as a robot control unit (RCU) to control a robot for interaction with a subject, where the subject is different from a human-in-the-loop robot operator (Paragraphs 0038, 0040, 0044-0051, 0100-0101, 0107-0108).
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include configuring the audio-visual perception system 

6.	As to claim 2, Kim discloses the visual perception component comprises a normal-angle working mode and a wide-angle working mode, wherein the processing and control circuit is configured to control the visual perception component: to switch on the normal-angle working mode responsive to that the audio signals received from the audio perception component indicate that the subject is within a first pre-determined range corresponding to the normal-angle working mode;  or to switch on the wide-angle working mode responsive to that the audio signals received from the audio perception component indicate that the subject is not within the first pre-determined range corresponding to the normal-angle working mode  (Paragraphs 0173-0176, 0198, 0266-0272).



8.	As to claim 6, Sutherland discloses the audio-visual perception apparatus (third party smartphone 10 as shown in Figures 2-3 and 7) has a mountable portion (body) mounted onto the robot (telepresence robot 2 as shown in Figure 1), and wherein the audio-visual perception apparatus is configured to allow the human-in-the-loop robot operator to visually and audibly monitor the subject in a surrounding of the robot (Paragraphs 0038, 0040, 0044-0051, 0100-0101, 0107-0108).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an audio-visual perception apparatus configured as a robot control unit (RCU) having a mountable portion mounted onto a robot, wherein the audio-visual perception apparatus is configured to allow a human-in-the-loop robot operator to visually and audibly monitor the subject in a surrounding of the robot as taught by Sutherland with the audio-visual perception apparatus of Kim because the prior art are directed towards audio-visual perception apparatuses embodied as smartphones that include microphones and cameras and because Sutherland discloses the technique of mounting an audio-visual perception apparatus to a robot in order to control the robot and incorporation of such technique within the audio-visual perception apparatus of Kim would expand the functionality of Kim to provide effective monitoring and communication with events at a remote location though 

9.	As to claim 7, Sutherland discloses the mountable portion is detachable from the robot and switchable between an RCU mode (robot control mode) allowing robot control and a cell phone mode (transmission mode) allowing cell phone functionalities, configured such that: the RCU mode is turned on and the cell phone mode is suppressed responsive to that the mountable portion is mounted onto the robot; and the cell phone mode is turned on and the RCU mode is turned off responsive to that the mountable portion is not mounted onto the robot (Paragraphs 0040, 0051, 0100, 0126). 

10.	As to claim 8, Sutherland discloses a user interface (USB interface and button 26), configured to allow the user to switch an operation of the RCU between the RCU mode and the cell phone mode (Paragraphs 0040, 0051, 0126). 

11.	As to claim 9, Kim discloses the visual perception component of the audio-visual perception system comprises a first camera device (camera 121b) arranged on a mountable portion (body of mobile device), and the audio perception component of the audio-visual perception system comprises a first microphone (microphone 122) device arranged on the mountable portion (Paragraphs 0045-0046, 0049, 0071-0072, 0126, 0134, 0173-0175).



13.	As to claim 11, Kim discloses the first microphone device comprises a first microphone array having a plurality of first microphones, arranged respectively at different positions of the mountable portion (Paragraphs 0049, 0072, 0134). 

14.	As to claim 13, Sutherland discloses the audio perception component of the audio-visual perception system further comprises a second microphone device (microphones 30 or additional microphones in fixed location) positionally separated from, yet communicatively coupled with, the mountable portion, wherein: the second microphone device comprises a second microphone array having a plurality of second microphones (Paragraphs 0044-0045, 0050, 0101, 0115). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a second microphone device (microphones 30 or additional microphones in fixed location) positionally separated from, yet communicatively coupled with, the mountable portion, wherein: the second microphone device comprises a second microphone array having a plurality of second microphones as taught by Sutherland with the audio-visual perception apparatus of Kim because the prior art are directed towards audio-visual perception apparatuses embodied as smartphones that include microphones and cameras and because the 

15.	As to claim 14, Kim discloses the first camera device comprises a normal-angle lens and a wide-angle lens, the first microphone device is configured to allow a determination whether a sound source is within a normal-angle range, or within a wide-angle range, of the first camera device on the mountable portion, based on a sound therefrom, and the processing and control circuit of the audio-visual perception system is configured to send a first command to the first camera device to thereby switch on the normal-angle lens responsive to that the audio signals received from the first microphone device indicate that the subject is within the normal-angle range;  or to send a second command to the first camera device to thereby switch on the wide-angle lens responsive to that the audio signals received from the first microphone device indicate that the subject is not within the normal-angle range (Paragraphs 0134, 0136-0137, 0173-0176, 0198, 0266-0272). 

16.	As to claim 17, the combination of the Kim and Sutherland references discloses an audio-visual perception apparatus according to claim 6.
	Furthermore, Sutherland discloses a robot (telepresence robot 2) (Paragraphs 0038, 0040).



18.	As to claim 19, Sutherland discloses a first connecting part (mounting plate), attached with the robot (as shown in Figures 1-2 and 7), and a second connecting part (guide tabs), attached with the first connecting part and configured to securely hold the mountable portion of the audio-visual perception apparatus yet without influencing functionality of the audio-visual system (as shown in Figures 1-3 and 7) (Paragraphs 0040, 0100).

19.	As to claim 20, Kim discloses the audio-visual system comprises a first camera (camera 121) device and a first microphone (microphone 122) device, both arranged on the mountable portion (body/exterior) (Paragraphs 0049, 0071-0072, 0134, 0136-0137, 0173-0175). 
	Also, Sutherland discloses the audio-visual system comprises a first camera device and a first microphone device, both arranged on the mountable portion (body/exterior), and the second connecting part of the mounting device comprises a clamp, wherein the clamp comprises at least one clamping piece, configured such that none of the at least one clamping piece obstructs any lens of the first camera device or any microphone of the first microphone device (Paragraphs 0040, 0100-0101).
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664